          Case 1:15-cr-00627-ER Document 795 Filed 06/15/21 Page 1 of 1




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 14, 2021
BY ECF
Honorable Edgardo Ramos
United States District Judge
40 Foley Square
New York, N.Y. 10007

       Re:     United States v. Mario Alvarenga, et al., S4 15 Cr. 627 (ER)

Dear Judge Ramos,

        The Government writes, with the consent of petitioners Advill Capital LLC, Petermark II
LLC, and Vincent Holmes (the “Petitioners”), to request a three-week adjournment of the motion
schedule set forth in Docket Entry 785. The Government recently identified approximately 830
additional discoverable documents, which it is preparing for production to the Petitioners and
anticipates producing this week. The requested adjournment will allow the parties to review these
materials in advance of filing motions for summary judgment.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         By:
                                               Sheb Swett
                                               Assistant United States Attorney
                                               (212) 637-6522
 cc:   All counsel (by ECF)
                                Granted. Petitioners' deadline to move for summary judgment is extended
                                to July 6, 2021, any opposition is now due July 27, 2021, and the reply is
                                now due August 3, 2021. The Clerk of Court is respectfully directed to
                                terminate the motion. Doc. 793.

                                So ordered.



                                           6/15/2021
